PER CURIAM.
This is an attempt to appeal a non-final order which denied a Motion to Strike from Trial Docket and for Leave of Court to Amend Defendant’s Complaint to Add a Counterclaim and to Implead Third Party Defendant. Appellant relies on rule 9.130(a)(3)(C)(iv), Florida Rules of Appellate Procedure to support his position that this court has jurisdiction in this matter. The subsection in question is to be strictly construed to apply only to orders that actually determine liability. Heritage Paper Co. v. Farah, 440 So.2d 389 (Fla. 1st DCA 1983). That is not the case here, nor does the order in question fall within any of the other classifications specified in rule 9.130(a)(3).
Thus, we are without jurisdiction and sua sponte dismiss this appeal.
APPEAL DISMISSED.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.